Citation Nr: 1738420	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as breathing problems), to include as due to asbestos exposure.  

2.  Entitlement to service connection for residuals of a left eye injury.



REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the case in February 2013 to schedule the Veteran for a hearing.  Thereafter, in December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board subsequently reopened the claim for service connection for a respiratory disorder in a January 2015 decision and remanded the case for further development in January 2015 and December 2015.  The case has since been returned to the Board for appellate review.

The Board notes that additional evidence has been received since the case was last readjudicated by the Agency of Original Jurisdiction (AOJ).  However, the Veteran's representative submitted a waiver of the AOJ's initial consideration of the evidence in July 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for residuals of a left eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not been shown to have a current respiratory disorder that manifested in service or that is otherwise related to his military service.  


CONCLUSION OF LAW

A respiratory disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the 
claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§5103(a), 5103A; 38 C.F.R. §3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§5103(a); 38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in May 2010, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service personnel and treatment records, records from the Social Security Administration (SSA), and all identified, relevant, and available post-service medical records have been associated with the claims file.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

In addition, the Veteran was afforded VA examination in August 2015, and a VA medical opinion was obtained in October 2016 in connection with the claim decided herein.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds the VA medical opinion is adequate to decide the case because it is predicated on a review of the claims file, including the Veteran's medical history.  The opinion also sufficiently addresses the medical issue in this case and is supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue decided herein has been met.  38 C.F.R. §3.159(c)(4) (2016).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board also finds that there has been substantial compliance with the February 2013, January 2015, and December 2015 remand directives.  In particular, the AOJ scheduled the Veteran for a hearing as directed in the February 2013 remand.  Additionally, the AOJ obtained the identified records and afforded the Veteran a VA examination as directed in the January 2015.  Lastly, the AOJ obtained a clarifying medical opinion as directed by the December 2015 remand.  There has been no allegation otherwise.  

For these reasons, the Board concludes that the VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303(d) (2016).

The disorder at issue in this case is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's Adjudication Procedure Manual.  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See VBA's Adjudication Procedure Manual (M 21-1).  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure. A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for a respiratory disorder is not warranted.  

The Veteran has claimed that he developed a respiratory disorder due to exposure to asbestos in service.  In this regard, he has asserted that he was exposed to asbestos particles while stationed at Fort Benning while buffing and stripping the barracks floor.  However, even assuming that the Veteran was exposed to asbestos in service, the Board has found that he does not have a current disorder that manifested in service or is related thereto.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory disorder.  He was seen in December 1985 for a chest cold and cough at which time he was diagnosed with bronchitis.  However, he was not diagnosed with any respiratory disorder, such as emphysema, and the remainder of the records are silent for any sequelae.  In fact, an April 1987 separation examination found his lungs and chest to be normal, and he denied having a medical history of asthma and shortness of breath.

There is also no medical evidence showing that he had a respiratory disorder shortly after service or for many years thereafter. 

The Board does acknowledge the Veteran's assertion that he has had respiratory symptoms since service. See December 2013 hearing transcript.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although the Veteran is competent to report symptoms in service and since that time, the Board finds that such statements are not credible.  The Veteran's allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran denied having shortness of breath and asthma at the time of his April 1987 separation examination.  Thus, there was actually affirmative medical evidence showing that he did not have a respiratory disorder at the time of his separation (rather than a mere absence of treatment or documentation).

Moreover, the Veteran has made inconsistent statements regarding the onset of his claimed disorder.  For example, as noted above, the Veteran testified in December 2013 that he had had symptoms continuously since service, yet earlier in his testimony, he stated that he had noticed his breathing problems over a gradual period of time.

In addition, private medical records dated in April 2007 note that the Veteran denied having shortness of breath.  Subsequent private medical records indicate that he was seen at the emergency room in March 2008 with complaints of chest pain and shortness of breath.  However, no disease was found upon examination.  Another record from that same date indicated that he had been recently diagnosed with an upper respiratory infection, but he denied having shortness of breath.  He was ultimately diagnosed with a cough, congestion, bronchitis, and possible sinus infection.  Such records weigh against a finding of continuity.

Based on the foregoing, the Board finds that the Veteran's reported history of the onset of the disorder is not reliable or credible.  

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.

The August 2015 VA examiner indicated that the Veteran had been diagnosed with emphysema, but also noted that there was no current treatment for the diagnosis.  There was also no objective medical evidence of the condition found on examination.  He indicated that the Veteran's emphysema was asymptomatic.  There was no other diagnosis of a respiratory disorder rendered upon examination. The examiner also observed that the Veteran had been diagnosed with bronchitis in December 1985, but further noted that there was no chronicity of care since service, as there had been a 15 year gap.  He opined that it was less likely as not that the Veteran's current condition is related to asbestos exposure in service due to the lack of symptoms.  However, the Board finds that this opinion has limited probative value, as the examiner did not provide a clear rationale as to why the evidentiary gap was significant in this case.

An additional VA medical opinion was obtained in October 2016.  The examiner opined that the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he observed that the service records do not document chronic, ongoing treatment or condition for emphysema and that he was not diagnosed with the disorder until years later.  The examiner also commented that there is minimal to no evidence in the medical records that the Veteran actually has emphysema other than by historical reference.  In this regard, a chest x-ray and physical examination did not show emphysema, and a pulmonary function test is almost normal with only slight decrease.  The VA progress notes also do not document treatment for the disorder; they only mention a history of emphysema.  In addition, the examiner could not discern a reason in the VA progress notes why the disorder was added to the problem list originally.

Nevertheless, the October 2016 VA examiner explained that emphysema is usually caused by a long history of smoking or chronic infections and asthma.  He noted that the Veteran did not have a history of chronic infections in service and that he was seen only briefly in service for temporary bronchitis.  The examiner also indicated that the Veteran did not have asbestosis.  He stated that the Veteran has a long history of tobacco and marijuana use, which would be the cause of emphysema if he actually has the disorder.  He further indicated that the Veteran is being treated for Hodgkin's lymphoma involving his lungs, which would also explain his pulmonary symptoms.

The Veteran's SSA records further indicate that he underwent treatment for Hodgkin's lymphoma and that the physical side effects included shortness of breath.  The Veteran is not service-connected for Hodgkin's lymphoma.

There is no medical opinion otherwise relating any current respiratory disorder to the Veteran's military service.

The Board acknowledges the lay assertions that he currently has a respiratory disorder that is related to his military service.   However, even assuming the Veteran is competent to opine on this matter, the Board finds that the specific opinion of the October 2016 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form the opinion.  He considered the evidence of record, including the Veteran's own reported history, relied on a complete and accurate factual premise, and provided a rationale for the conclusions reached. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a respiratory disorder is not warranted.


ORDER

Service connection for a respiratory disorder is denied.


REMAND

The Board remanded the claim for service connection residuals of a left eye injury in December 2015, in pertinent part, to obtain an additional medical opinion.  The October 2016 VA examiner diagnosed the Veteran with several eye disorders and noted that some of them may be hereditary.  In rendering her opinions, she also noted that there was no superimposed injury in service.  However, the examiner did not answer the threshold question of whether any of the hereditary disorders are a congenital disease versus a congenital defect, as directed in the remand.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left eye disorder that have not already been identified or submitted.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the October 2016  eye VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the any left eye disorder.  An additional examination of the Veteran should be performed if deemed necessary by the person providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The Veteran has contended that he developed a left eye disorder from being struck in the eye by a branch during service.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the diagnoses identified in the October 2016 VA examination report, the examiner should address the following: 

(a)  The examiner should state whether the disorder is a congenital defect or a congenital disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(i)  For any congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(ii)  For any congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(b)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


